Citation Nr: 1102622	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Step-Son


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to November 
1957. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the above claim.  In its July 
2007 decision, the RO also denied entitlement to an increased 
evaluation for scarring of the right ear drum and entitlement to 
an increased evaluation for tinnitus.  The Veteran perfected an 
appeal as to both of these issues.  However, in a March 2008 
statement, the Veteran's representative, acting on the Veteran's 
behalf, withdrew the Veteran's appeals as to the issues of 
entitlement to an increased evaluation for scarring of the right 
ear drum and entitlement to an increased evaluation for tinnitus.  
See 38 C.F.R. § 20.204.  Therefore, the issue on appeal is as 
stated on the cover page.

In August 2008, the Veteran testified at a hearing before BVA.  
When this claim was previously before the Board in September 
2009, it was remanded for further development. 

As noted in the Board's September 2009 remand, a review of the 
record reveals that, in a March 1993 rating decision, the RO 
denied entitlement to service connection for left ear hearing 
loss on the grounds that this condition was not shown in service 
or to a compensable degree within one year from separation from 
service.  The Veteran received notice of the March 1993 decision 
and his appellate rights, but he did not appeal.  Following the 
March 1993 denial, however, in June 2004, a VA examiner provided 
the opinion that the Veteran's left ear hearing loss was at least 
as likely as not related to his military service.  Additionally, 
in a March 2010 letter, the Veteran was notified of this positive 
medical opinion and was informed that if he wished to reopen his 
claim of entitlement to service connection for left ear hearing 
loss, he should submit a written statement to this effect.  
Significantly, however, to date, there is no indication from the 
claims file that the Veteran has filed a petition to reopen his 
claim of entitlement to service connection for left ear hearing 
loss.  


FINDING OF FACT

The Veteran is not service-connected for left ear hearing loss 
and has no more that Level V hearing in his service connected 
right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in December 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's September 2009 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that it directed the RO 
to obtain complete copies of any recent VA treatment records and 
to schedule the Veteran for a VA audiological examination 
assessing the current severity of his bilateral hearing loss.  In 
this regard, the Board notes that, on remand, all relevant 
records were obtained, and in January 2010, the Veteran was 
afforded a VA audiological examination.  Moreover, the Board 
notes that, in compliance with the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), both the April 2007 and 
January 2010 VA examiners fully addressed the functional effects 
of the Veteran's hearing loss.  

Therefore, the Board finds that the duty to assist has been 
satisfied and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.

The Veteran was initially granted service connection for right 
ear hearing loss in a March 1993 rating decision and was assigned 
a noncompensable disability rating, effective November 2, 1992.  
In November 2006, the Veteran submitted a claim for an increased 
rating for his right ear hearing loss, claiming that his hearing 
had worsened such that a compensable evaluation was warranted.  

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  To evaluate the degree of disability 
from defective hearing, the rating schedule requires assignment 
of a Roman numeral designation, ranging from I to XI.  Id.  
Pursuant to VA's rating schedule, the assignment of a disability 
rating for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

As provided in 38 C.F.R. § 4.85(f), where hearing loss is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-connected 
ear will be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the applicable provisions of 38 
C.F.R. § 3.383 pertaining to special consideration for paired 
organs.  38 C.F.R. § 4.85(f).  Significantly, however, as 
discussed below, because the Veteran's service-connected right 
ear hearing loss does not meet the requirements for a disability 
rating of 10 percent or more, 38 C.F.R. § 3.383(a)(3) does not 
apply in this case.

A review of the Veteran's VA treatment records reveals that, in 
December 2006, the Veteran was fitted for VA hearing aids; and 
thereafter, in May 2007, June 2007, August 2007, and October 
2007, he received follow-up treatment for his hearing aids.  
Significantly, however, at no point during this treatment was the 
Veteran's hearing tested.    

The Veteran underwent a VA audiological examination in April 
2007, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
60
65

The average puretone threshold in the Veteran's right ear was 57 
decibels, and on the Maryland CNC test, the Veteran received a 
score of 92 percent for the right ear for word recognition.  

At that examination, the Veteran reported that he experienced 
difficulty understanding conversational speech, even when the 
speaker was within a short distance of him; speech over the 
phone; speech in groups; speech in his home environment; and 
speech in noisy environments.  In this regard, the Veteran stated 
that, although conversational speech might be sufficiently loud, 
he still had difficulty understanding words, and as such, often 
had to ask others to repeat themselves.  Moreover, the Veteran 
reported that he had to listen to the radio and television at 
levels that were too loud for others.  Based on the results of 
his audiological examination, the examiner diagnosed the Veteran 
with moderate to severe sensorineural hearing loss from 500 to 
8000 Hertz in the right ear.  

These results equate to an assignment of level I hearing loss for 
the Veteran's right ear using table VI.  Table VIA is not 
available to the Veteran because 1) his pure tone threshold is 
not 30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, and 2) his pure tone threshold is not 55 decibels or 
more at each of 1000, 2000, 3000, and 4000 Hertz.  As noted 
above, 38 C.F.R. § 4.85(f) provides that where hearing loss is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-connected 
ear will be assigned a Roman Numeral designation of I for hearing 
impairment.  Therefore, the Veteran's nonservice-connected left 
ear will be assigned a Roman Numeral designation of I.  Based on 
these results, the Veteran's April 2007 audiologic testing merits 
a noncompensable rating using table VII.   

At his August 2008 Board hearing, the Veteran reported that his 
right ear hearing loss had worsened since his last VA 
examination, which was conducted in April 2007.  The Veteran also 
reported that he had been issued VA hearing aids in December 
2006, but that these were so sensitive that he could not stand to 
wear them.  Additionally, the Veteran's step-son testified that, 
while he was growing up, his step-father had gotten upset and 
irritated when people approached him on his right side because he 
could not hear them.  

Thereafter, in January 2010, in compliance with the Board's 
September 2009  remand instructions, the Veteran was afforded an 
additional VA audiological examination, the results of which are 
as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
70
70

The average puretone threshold in the Veteran's right ear was 66 
decibels, and on the Maryland CNC test, the Veteran received a 
score of 92 percent for the right ear for word recognition.  

Additionally, at the examination, the Veteran reported that his 
hearing loss interferes with his daily activities insofar as he 
is not always able to hear the person that he is talking to.  
Further, the examiner noted that the effect of the Veteran's 
right ear hearing loss on his occupational and social functioning 
could not be determined independent of his left ear hearing loss, 
which was not service-connected.  In this regard, the examiner 
stated that, if the Veteran's left ear hearing were normal, his 
communication difficulty would not be as severe and he would not 
have as much difficulty hearing and understanding speech; 
however, with the Veteran's present level of bilateral hearing 
loss, conversational speech must be very loud and the speaker 
must be face-to-face with the Veteran in order for him to 
understand it.  Moreover, the examiner stated that if the 
Veteran's hearing loss were limited to his right ear, then a 
speaker could stand on the Veteran's left side in order to be 
understood.  Significantly, however, the examiner went on to 
report that, even if the Veteran had normal hearing in his left 
ear, he would still have difficulty understanding speech in 
groups and noisy situations.  Based on the results of his 
audiological examination, the examiner diagnosed the Veteran with 
moderate to severe sensorineural hearing loss.  In this regard, 
the examiner stated that there had not been any significant 
changes in the Veteran's hearing since his April 2007 VA 
examination.

These results equate to an assignment of level II hearing loss 
for the Veteran's right ear using table VI.  Table VIA is 
available to the Veteran for his right ear because his puretone 
threshold is 55 decibels or more at 1000, 2000, 3000, and 4000 
Hertz.  See 38 C.F.R. § 4.86.  The Veteran's right ear results 
equate to an assignment of level V using table VIA.  In this 
case, Table VIA results in the higher numerical evaluation, and 
accordingly, will be used for rating purposes.  Again, as 
provided in 38 C.F.R. § 4.85(f), where hearing loss is service-
connected in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will be 
assigned a Roman Numeral designation of I for hearing impairment.  
Based on these results, the Veteran's January 2010 audiologic 
testing merits a noncompensable rating using table VII.  

Although the Veteran contends that his right ear hearing loss has 
worsened, and the results of his VA examinations indeed reflect 
that his right ear hearing loss has worsened from level I hearing 
loss in April 2007 to level V hearing loss in January 2010, the 
disability rating schedule is applied mechanically based on the 
results of audiometric testing.  Accordingly, because the 
evidence fails to establish a compensable rating at any time 
during the appellate period, the Veteran's claim for an increased 
rating for right ear hearing loss is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).  

However, the rating schedule represents, as far as is 
practicable, the average impairment of earning capacity.  Ratings 
will generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss (i.e., difficulty understanding speech at 
the conversational level, in noisy environments, in groups, and 
over the phone, radio, and television) are not shown to cause any 
impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria reasonably 
describe his disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted in 
this case.  


ORDER

A compensable evaluation for right ear hearing loss is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


